90 Ga. App. 26 (1954)
THORNTON et al.
v.
COURVOISIER.
35128.
Court of Appeals of Georgia.
Decided April 12, 1954.
Hurt, Gaines & Baird, J. Corbett Peek, Jr., for plaintiffs in error.
Stonewall H. Dyer, Jack P. Turner, contra.
NICHOLS, J.
A judgment sustaining any or all demurrers to a petition and allowing time for amendment is not subject to exception or review. Code § 81-1001 as amended (Ga. L. 1952, p. 243); Aiken v. State Farm Mut. &c. Ins. Co., 88 Ga. App. 131 (76 S.E.2d 141); Cates v. Owens, 87 Ga. App. 270 (73 S.E.2d 345); Community Theatres Co. v. Burney, 87 Ga. App. 165 (73 S.E.2d 104); Barron v. Foster, 87 Ga. App. 119 (73 S.E.2d 102). The writ of error to a judgment overruling general and special demurrers to a petition, sustaining a special demurrer to the petition, and allowing the plaintiff fifteen days for amendment, is premature and must be
Dismissed. Felton, C. J., and Quillian, J., concur.